Per Curiam.
The record in this case is fatally defective in not showing service of notice on the several persons entitled thereto. In People v. Highway Commissioners of Nankin, 14 Mich., 528, it was decided that a mere general allegation that notice was duly served on the persons entitled, without naming the persons, was only an assertion of a conclusion of law, and wholly insufficient. We have always since followed this decision, and have seen no reason to doubt its correctness.
Proceedings reversed.